Citation Nr: 1514147	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case was subsequently transferred to the VARO in Denver, Colorado, and that office forwarded the appeal to the Board.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned at the Denver RO; a transcript of that hearing is of record.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2014 written statement and on the record at the September 2014 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of entitlement to service connection for right knee disability.

2.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

3.  The evidence of record favors a finding that the Veteran's hypertension is related to his Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal of entitlement to service connection for right knee disability through his authorized representative have been met.  38 U.S.C.A. § 7105(b),(d) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(b)(1).

In a September 2014 written statement and on the record during the September 2014 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for service connection for a right knee disability.  As this withdrawal complied with the relevant regulations, there remain no allegations of errors of fact or law for appellate consideration with regard to this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal; it is therefore dismissed.

Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Hypertension is not one of the listed diseases.  However, the fact that entitlement to service connection for hypertension due to Agent Orange exposure is not warranted on a presumptive basis does not preclude a Veteran from alleging that his hypertension is in fact related to Agent Orange exposure.   See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The Veteran has been diagnosed with hypertension and there is only one medical opinion addressing whether it is related to his presumed Agent Orange exposure.  In an April 2014 letter, "T.V." the Veteran's VA primary care nurse practitioner (FNP) noted the Veteran's history of Agent Orange exposure, diabetes, and heart disease.  T.V. opined that, although the Veteran did not have elevated blood pressure readings in service, he likely developed hypertension secondary to his Agent Orange exposure as well as his diabetes and heart disease, and the hypertension was therefore likely related to service.

Although T.V.'s rationale was not extensive, his familiarity with the Veteran's medical history and current condition entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record; indeed, the only other medical opinion addressing the etiology of the Veteran's hypertension was provided by a January 2009 VA examiner, who simply did not address to what extent hypertension was related to in-service Agent Orange exposure.

In addition, VA itself has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  The Court has in multiple memorandum decisions held that this finding must be taken into account by the Board in adjudicating claims for entitlement to service connection for hypertension, and the Board finds the Court's reasoning persuasive.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

In light of the positive nexus opinion of T.V., coupled with VA's own determination that there is limited or suggestive evidence of a general association between hypertension and Agent Orange exposure, the Board finds that the evidence of record favors a finding that the Veteran's hypertension is related to his in service Agent Orange exposure.   Entitlement to service connection for hypertension due to Agent Orange exposure is warranted.  


ORDER

The appeal of entitlement to service connection for right knee disability is dismissed.

Entitlement to service connection for hypertension due to Agent Orange exposure is granted.


REMAND

The Veteran has been diagnosed with tinnitus, and with bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.  His military occupation specialty as helicopter repairman and mechanic, as well as his competent and credible Board hearing testimony of coming under mortar fire, establish in-service acoustic trauma. 

The only medical opinion as to whether these current disabilities are related to the in-service acoustic trauma is that of the May 2008 VA examiner.  The examiner found that neither the hearing loss disability nor the tinnitus were due to the in-service acoustic trauma "[d]ue to documented normal hearing at the time of discharge."

This opinion is inadequate for two reasons.  First, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  Second, the May 1969 separation examination audiometric scores include readings of 25 decibels at 3000 and 4000 Hertz.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels.  Hensley, 5 Vet. App. 157.  The examiner's opinion is therefore based on an inaccurate factual premise and of no probative value.  Monzingo, 26 Vet. App. at 107 ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely").  Moreover, although the January 1964 entrance examination used ASA rather than the current ISO units, the decibel levels in the left ear at 3000 and 4000 Hertz on separation are higher than those at entrance.  A new VA opinion as to the etiology of the current bilateral hearing loss disability and tinnitus is therefore warranted.

In addition, the Veteran indicated he had received recent VA treatment and that those records were not associated with the claims file.  Such records should be obtained prior to the new VA medical opinion.

Finally, the Veterans Benefits Management System (VBMS) file contains an October 2014 cover letter from the Veteran's representative that references attached material.  The attached material may refer to an October 2014 statement by the Veteran that is a separate document in the VBMS file, but that statement refers to a book and report on weaponry that is not in the claims file.  The AOJ should therefore determine whether it has received the materials referenced by the Veteran in his October 2014 letter.  If so, these materials should be associated with the claims file.  If not, the AOJ should inform the Veteran and his representative, and provide the Veteran an opportunity to resubmit what he would like VA to consider in the adjudication of his appeal.   

Accordingly, the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are REMANDED for the following action: 

1.  Obtain any relevant, outstanding VA treatment records and associate them with the claims file.

2.  Determine whether the book and report referenced by the Veteran in his October 2014 statement have been received.  If so, associate them with the claims file.  If not, inform the Veteran and his representative, and provide the Veteran an opportunity to resubmit what he would like VA to consider in the adjudication of his appeal.   

3.  After completion of steps (1) and (2) above, request an opinion from an audiologist or other appropriate specialist as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  All necessary tests should be conducted.

The claims file must be sent to the audiologist or other appropriate specialist for review.

The audiologist or other appropriate specialist should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability and/or tinnitus is related to his in-service acoustic trauma.

The audiologist or other appropriate specialist should also indicate whether, although not diagnosed within a year of separation from service, it is at least as likely as not that either hearing loss or tinnitus manifested within one year of separation from service.

In making these determinations, the audiologist or other appropriate specialist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The audiologist or other appropriate specialist should also address the facts that audiometric scores of 25 decibels at 3000 and 4000 Hertz on the May 1969 separation examination are considered abnormal hearing by VA and that the decibel levels were higher at separation than at entrance.  Finally, it should be noted that the absence of hearing loss disability in service is not in and of itself considered dispositive of the issue of whether hearing loss is related to service.

A complete rationale should accompany any opinion provided.

4.  After completing all the steps above, adjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case, and afford the Veteran the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vincent Chiappetta
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


